Citation Nr: 1039467	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to February 
2001.  
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 and February 2010 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A transcript of 
that hearing is of record.  

In a December 2004 rating decision, the RO declined to reopen the 
issue of entitlement to service connection for depression.  The 
Veteran did not thereafter perfect an appeal.  Hence, the 
December 2004 rating decision is final, and reopening that claim 
requires the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  Accordingly, 
while all other acquired psychiatric conditions will be 
considered in accordance with the holding in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the issue of entitlement to service 
connection for depression is not before the Board and will not be 
addressed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran has asserted that he has PTSD due to 
multiple in-service experiences to include service in Kosovo on 
funeral detail, and witnessing an off-base shooting death in San 
Antonio, Texas of a fellow soldier.  While the record before the 
Board already fills six very large files, further development is 
in order before a determination can be made on the Veteran's 
claim.

VA must make reasonable efforts to help obtain the evidence 
necessary to sustain a Veteran's claim.  In this regard, while 
attempts to secure the Veteran's personnel records have been 
unsuccessful, there is no evidence that further efforts would be 
futile.  Given that service medical records confirm service with 
the 67th Combat Support Hospital; given that the 67th deployed a 
Contingency Medical Force (CMF) in July 1999 to Camp Bondsteel, 
Kosovo in support of Task Force Falcon, Operation Joint Guardian 
II; and given the fact that the CMF assumed a medical mission in 
Kosovo in July 1999, 
http://en.wikipedia.org/wiki/67th_Combat_Support_Hospital_(United
_States) it becomes vital that VA attempt to confirm the 
appellant's alleged deployment to Kosovo and his participation in 
funeral duties.  This should be accomplished by either securing 
the appellant's "201 file," or reviewing the unit history of 
the 67th to determine whether he deployed to that theater.  

Second, on a number of occasions the RO requested that the 
Veteran obtain a police report from the San Antonio Police 
department documenting a claimed shooting incident in November 
1999.  Despite the RO's requests, the Veteran has failed to 
provide the requested San Antonio police report.  While VA has 
duty to assist the Veteran in developing his claim, the duty to 
assist is not a one-way street and he must assist VA in attempts 
to retrieve further information in support of a claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, as the 
Veteran has failed to assist VA, no further development regarding 
this matter is necessary unless the Veteran provides additional 
pertinent evidence in support of his claim.  38 C.F.R. 
§ 3.159(1). 

The Board finds however, that additional development is in order 
regarding any Army documents which might support the Veteran's 
claimed stressor in San Antonio.  In this respect, the Veteran 
has provided the name the soldier killed as well as the month and 
year of that soldier's death.  See August 2010 Hearing Transcript 
pp. 3-4.  The Veteran has also testified that he was questioned 
by a member of the US Army Criminal Investigation Command (CID) 
at the time of the incident.  Id. at 18.  While his personnel 
records contain no record of the claimed incident, records from 
CID would not necessarily be included in the records currently 
available.  Hence, the RO must undertake all efforts to obtain 
any documents pertaining to a purported CID investigation.  If 
any claimed stressor is verified, the Veteran should be afforded 
a VA examination so that it may be determined whether the 
verified stressor resulted in the PTSD or any another acquired 
psychiatric disorder.

Finally, in February 2010, the RO denied entitlement to a total 
disability evaluation based on individual unemployability due to 
service connected disorders.  In July 2010 the appellant 
submitted evidence that can reasonably be viewed as a notice of 
disagreement.  Since a statement of the case has not been issued, 
further development is required.   Manlincon v. West, 12 Vet. 
App. 242 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to request from the 
Veteran additional details regarding his 
claimed stressor.  This includes a request 
that he complete an additional PTSD 
questionnaire.  The Veteran is reminded 
that the duty assist is not a one way 
street, and that he must cooperate with VA 
in developing his claim.

Following the receipt of the Veteran's 
response, OR after waiting a reasonable 
period of time to allow a response, the 
AMC/RO must forward a stressor summary to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), and request that 
they attempt to verify all claimed 
stressors.

In this respect, the RO must first take 
appropriate action to secure any records 
which have not been previously secured for 
inclusion in the claims file.  Thus, the RO 
must contact the National Personnel Records 
Center and request a copy of the 
appellant's "201 file."  It should then 
contact the JSRRC, and request that they 
review the unit roster for the 67th Combat 
Support Hospital for the period between 
February 2 to March 31, 2000, to determine 
whether the appellant served in Kosovo, and 
whether personnel attached to the 67th were 
assigned funeral duties for foreign 
civilians.  All attempts to secure this 
evidence must be carefully documented in 
the claims file.

2.  The RO should also contact the 
Department of the Army, Director, U.S. Army 
Crimes Record Center, USACIDC, (ATTN: CICR-
FP, 6010 6th Street, Fort Belvoir, VA 
22060-5585) and request a copy of  any 
report/investigation prepared in connection 
with the November 1999 death of the soldier 
named during the Veteran's August 2010 
hearing.  

If that search fails to yield pertinent 
records the RO/AMC is to contact the CID in 
San Antonio at: MPFU USACIDC, Building 268, 
1490 Wilson Street, Fort Sam Houston, Texas  
78234-5000; and MPFU USACIDC, 40 NE Loop 
410, Suite 430, San Antonio, Texas 78216.  
The RO/AMC is to conduct any other 
development which logically may yield a 
report pertaining to the death of the named 
soldier.

All attempts to secure this evidence must 
be documented in the claims file.  If the 
AMC/RO cannot locate any identified 
records, the AMC/RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claim.  The Veteran must 
then be given an opportunity to respond.

Once all available additional evidence is 
obtained, the  RO/AMC is to then make a 
comprehensive list of all of the Veteran's 
verified in-service stressors and associate 
that list with the claims folder.
 
3.  If, and only if, a claimed stressor is 
independently verified, then the Veteran 
should be afforded a VA examination by a 
psychiatrist to determine whether it is at 
least as likely as not that he has any 
acquired psychiatric disorder, including 
PTSD, due to service to include due to an 
independently verified in-service stressor.  
The claims folders must be made available 
to the examiner to review.  The examiner 
must address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that PTSD or any other acquired 
psychiatric disorder is due to service to 
include due to an independently verified 
in-service stressor.  The examiner is to 
specify exactly which disorders, if any, 
are found to be associated with the 
verified stressors.  A complete rationale 
must be provided for any opinion offered.

In preparing any opinion, the examiner must 
note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed PTSD or acquired psychiatric 
disorder is unknowable.

The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 

4 .  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective procedures 
at once.

6.  The RO must issue a statement of the 
case addressing the claim of entitlement to 
a total disability evaluation based on 
individual unemployability due to service 
connected disorders.  The Veteran is hereby 
informed that the Board may exercise 
appellate jurisdiction only if he perfects 
an appeal in a timely manner. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 
(2010).

7.  Thereafter, the RO should readjudicate 
any perfected appeal.  If any benefit 
sought is not granted, the Veteran should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


